DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The amendment filed 11/08/2019 has been entered. Claims 1-14 have been amended. Claim 15 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feldschuh (US 2014/0330845 A1), hereinafter “Feldschuh”, and in view of Hoyle et al. (US 2017/0286468 A1), hereinafter “Hoyle”.
As per claim 1, Feldschuh teaches a computer program product including one or more non-transitory machine readable medium encoded with instructions that when executed by one or more processors cause a process to be carried out for maintaining a database for product life cycle support (PLSC database), the process comprising:
“receive a plurality of data exchange packets, the plurality including first and second data exchange packets, the first and second data exchange packets each comprising one or more data fields and populated with data according to different respective database schema wherein each of the first and second data exchange packets comprises one or more field headers associated with respective said one or more data fields according to said respective database schema” at [0038]-[0042] and Figs. 1, 3;
(Feldschuh teaches receiving table 301 (i.e., “first data exchange packet”) and table 302 (i.e., “second data exchange packet”) from the database 101 and 102, wherein the tables 301 and 302 comprise a plurality of data fields associated with field headers (e.g., “a.id”, “b.id”, “Name”, “Phone, “Address”, “Field.X”, “Field.Y”) and populated with data according to different respective database schema, for example, the attribute field.X is found only in the first table 301, and the attribute field.Y is found only in table 302)
“transform one or more of said field headers of the first and second data exchange packets into a common field header format according to a common domain model schema, thereby providing one or more common field headers” at [0042]-[0044] Fig. 3;

“selects optimal attribute data from among said data” at [0082]-[0089] and Fig. 11;
(Feldschuh teaches the step of calculating quality measure for the attribute values and selecting the attribute values with the highest quality to be included in the merged data records) 
“generate a master data exchange packet comprising said common field headers as field headers of the master data exchange packet, and said optimal attribute data in data fields of the master data exchange packet in association with said field headers thereof” at [0042]-[0044] and Figs. 3, 11.
(Feldschuh teaches generating the master table 304 (i.e., “master data exchange packet”) which contains combined data from tables 301 and 302, wherein the master table 304 comprises common field headers such as “id”, “Name”, “Phone”, “Address” and optimal attribute data such as “Wo Hop Restaurant” associated with field header  “name” and “212-566-3841” associated with field header “Phone”) 
	Feldschuh does not explicitly teach “map the field headers of the master data exchange packet to corresponding field headers of a PLCS database schema, thereby providing mapped PLCS field headers, load the optimal attribute data of the master data exchange packet into the PLCS database according to the mapped PLCS field headers” as claimed.  However, Hoyle teaches a method for storing a plurality of data fields from 

As per claim 2, Feldschuh and Hoyle teach the product of claim 1 discussed above. Feldschuh also teaches:  wherein “said first and second data exchange packets include: identity data (ID) within respective said data fields identifying a respective entity; and attribute data within respective said data fields identifying an attribute of each entity, respectively; and wherein said process includes select, for each said entity, from amongst the attribute data the optimal attribute data thereof” at [0082]-[0089] and Figs. 3, 11

As per claim 3, Feldschuh and Hoyle and teach the product of claim 2 discussed above. Feldschuh also teaches: wherein “said process includes configure said master data exchange packet according to a logical table including: “a plurality of logical rows each corresponding to a record of information comprising said optimal attribute data, each said logical row having two or more said identity data (ID) from the received data exchange packets which each separately identify the same said logical row, a plurality 

As per claim 4, Feldschuh and Hoyle teach the product of claim 2 discussed above. Feldschuh also teaches:  wherein “said master data exchange packet is generated to include said identity data (ID) from the received data exchange packets in association with corresponding said entities of the master data exchange packet” at [0042]-[0044] and Figs. 3, 11

As per claim 5, Feldschuh and Hoyle teach the product of claim 1 discussed above. Feldschuh also teaches: wherein “said process includes assign a respective priority value to each of said attribute data, and select the attribute having the highest priority value as the optimal attribute” at [0082]-[0089] and Figs. 3, 11.

Claims 7-11, 13-14 recite similar limitations as in claims 1-5 and are therefore rejected by the same reasons.


Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feldschuh and Hoyle as applied to claims 1-5 above, and further in view of Bowman et al. (US 2016/0019273 A1, Applicant’s submitted IDS filed 2/21/2020), hereinafter “Bowman”. 

As per claims 6, 12, Feldschuh and Hoyle teach the product of claims 1, 7 discussed above. Hoyle also teaches: “receive a data retrieval request from a client apparatus employing a respective client database schema, retrieve from the PLCS database said optimal attribute data” at [0084]. Feldschuh and Hoyle do not teach “transform the common field header associated with the retrieved optimal attribute data into a field header format of the client database schema, output to the client apparatus a return data exchange packet which includes a data field with an associated field header in said format of the client database schema and populated with said retrieved optimal attribute” as claimed. However, Bowman teaches a product lifecycle management system which receive product lifecycle management (PLM) data from multiple clients, converts the received PLM data from a client specific format to a generic format before storing the generic format PLM data in a database (See Fig. 6). Bowman also teaches the step of converting the PLM generic format to the client specific format before returning the PLM data to the client in response to a request from the client at [0062]-[0064] and Fig. 6. Thus, it would have been obvious to one of ordinary skill in the art to combine Bowman with Feldschul-Hoyle’s teaching in order to provide the result in the client specific format which compatibles with the application running on the client device, as suggested by Bowman.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 10, 2021